Myrick, J., concurring:
As the right to have the water flow in the stream to defendant’s land is an incorporeal hereditament appertaining to his land, and is, therefore, real property, and as all real property of an individual, or such interest therein as may be necessary, may be taken by the right of eminent domain, in behalf of canals, aqueducts, flumes, ditches, or pipes for conducting water for the use of the inhabitants of any county, etc., the taking of the water from the stream, above the land of defendant, is a taking of an interest in real property in behalf *186of a public use. The land through, over, and upon which pipes, aqueducts, flumes, and ditches may be constructed or laid is not used by the public; the corporation uses the land for the conveying of water; the water, after having been conveyed, is taken by the public, and at that point, strictly speaking, is where the public use commences; but both the water and the land are taken, to the end that the public may be supplied with the one by the use of the other. In this case the plaintiff has already acquired the one, viz., places for its pipes, etc. (which are worthless and serve no purpose without water), and now it seeks to acquire the necessary water, such water, when acquired, to be used in behalf of, for the benefit of, to the interest of, for the behoof of, ditches, etc., for conducting water for the use of the inhabitants of a village. [See Worcester’s Dictionary, “ Behalf.”]
Thornton,. J., concurred in the judgment.
McKee and McKinstry, JJ., dissented.